DETAILED ACTION
This Office Action is responsive to the Amendment filed 16 February 2022.  

Claims 1-31 are now pending.  The Examiner acknowledges the amendments to claims 

7, 16, 19, 27 and 29, as well as the addition of claims 30 and 31.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 19, it is unclear what constitutes “about to take part in sexual activity”.  It is unclear if this implies/suggests intercourse or if “sexual activity” implies any type of sexual activity, not limited to, for example, masturbation.  It is further unclear what timeline “about to take part” implies.  
Claim 31 at line 1 recites the limitation "said attaching”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 at line 2 recites the limitation "said determining”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 at line 3 recites the limitation "said sexual activity”.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 does not further limit claim 1 as claim 31 is directed to a method claim and claim 1 is directed to a device claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 31 should apparently depend from claim 19.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tippey et al. (U.S. Patent No. 5,562,717) in view of Lavoisier (U.S. Pub. No. 2013/0116742) and further in view of Bogie et al. (U.S. Pub. No. 2014/0324120).  Regarding claim 1, Tippey et al. (hereinafter Tippey) discloses a device, comprising: a skin patch comprising a body (Fig. 8), wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27); wherein said skin patch body comprises: an electrode suitable to transcutaneously deliver electrical impulses (col. 12, lines 1-6 and 59-67- col. 13, lines 1-5 and col. 11, lines 63-67 and col. 5, lines 45-49); an electronic circuitry (col. 12, lines 65-67 – col. 13, lines 1-5 and Fig. 2) and power supply operationally connected to the electrode (col. 10, lines 30-33 and lines 48-64); wherein said electronic circuitry and power supply are .  
However, Tippey fails to disclose specifically two electrodes at tissue of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of electrodes, since a mere duplication of essential working parts of a device involves only routine skill in the art and is not generally itself a patentable advance. See MPEP § 2144.04. The motivation for doing so would be, at a minimum, to allow for more customized electrode placement on the user to accommodate varying body sizes and/or to increase the possible treatment area size. Additionally/alternatively, Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a 
However, Tippey in view of Lavoisier fails to disclose wherein said skin patch is configured to attach said electronic circuitry and power supply to said perineum.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see Abstract and [0017]-[0020] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tippey and Lavoisier to provide an integrated, flexible patch which includes the circuitry and battery/power supply, as taught by Bogie, as doing so would simplify and enhance the device by eliminating excess external wires, thereby enhancing the comfort of the wearer and reducing the complexity of using the device. Additionally, generally speaking, making physical components adjustable and/or integrated are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine expedients, which reinforces the obviousness of adapting these modifications from Bogie into Tippey in view of Lavoisier. See MPEP § 2144.04(V).  Moreover, Bogie discloses that such simple, reliable, low-cost integrated surface stimulation devices can be used in a variety of mobile care settings, to include a patient’s home [0005].  
Regarding claim 2, said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least two electrodes to a tissue of said perineum, with an intensity in a range of 1 mA-20 mA (col. 13, lines 62-64 of Tippey).

Regarding claim 4, “flexible enough not to impose any discomfort to the subject” is relative to each individual subject, however the device of Tippey is constructed of flexible materials which conform to a patient, which increase comfort to said patient (col. 5, lines 24-29; col. 13, lines 25-35; and col. 12, lines 59-63).
Regarding claim 5, said electrodes are positioned to deliver said electrical impulses transcutaneously to a muscle and/or a nerve (col. 5, lines 45-49 and Figs. 9 and 10 of Tippey).  Regarding claim 6, said muscle and/or said nerve comprise 
Regarding claim 7, Tippey in view of Lavoisier and Bogie discloses an electronic circuit housing on said skin patch containing said electronic circuitry and power supply (encapsulation means of parylene that provides a safe interface with the patient and protects the electrical components form direct exposure to moisture [0026] of Bogie), Regarding claim 8, the electronic circuit housing of Bogie (parylene thin film encapsulating the electronic components) is considered to be integrated with the skin patch as it is vapor-deposited [0026]).  Regarding claim 9, the electronic circuit housing of Bogie (parylene thin film encapsulating the electronic components) can be reused as it is part of a device containing an adhesive for attachment to a user [0026].  Attachment to another user or position would constitute “re-usable”.  
Regarding claim 10, said device is disposable (col. 13, lines 21-22 of Tippey; though any device is “disposable”).  Regarding claim 11, said surface of said skin patch of Tippey is configured to be attached to the skin surface of the perineum of the subject via an adhesive (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27).  Regarding claim 12, the device comprises a concave cut in an external surface of said skin patch shaped and sized to fit to a posterior aspect of a scrotum (Figs. 4 and 5 of Tippey).  Regarding claim 13, said skin patch comprises two or more cuts, each of said cuts being positioned at opposite sides of the skin patch to allow bending of said 

However, Tippey fails to disclose specifically two electrodes at a skin surface of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of electrodes, since a mere duplication of essential working parts of a device involves only routine skill in the art and is not generally itself a patentable advance. See MPEP § 2144.04. The motivation for doing so would be, at a minimum, to allow for more customized electrode placement on the user to accommodate varying body sizes and/or to increase the possible treatment area size. Additionally/alternatively, Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22. It would have been obvious to one of ordinary skill in the art before the 
However, Tippey fails to disclose determining that a subject is about to take part in sexual activity and attaching the device in response to such.  Lavoisier discloses a device and method for allowing patient rehabilitation in the case of premature ejaculation and/or erectile dysfunction [0003] and further for causing rigidity of the penis ([0005] and [0006]) which clearly would be necessary for a subject “about to take part in sexual activity”.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include the step of determining that a subject is about to take part in sexual activity and attaching the device in response to such as Tippey recognizes the stimulation of tissue/muscle in the urogenital region which would affect ejaculation (col. 3, lines 10-21 and col. 5, lines 45-67) and Lavoisier discloses a cuff useful in promoting an erection in a user ([0003]. [0005] and [0006]) via stimulation of muscles in the urogenital region ([0014]-[0027]).
However, Tippey in view of Lavoisier fails to disclose wherein said attaching comprises attaching said electronic circuitry and power supply said perineum by said skin patch.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see Abstract and [0017]-[0020] and Fig. 1). It would have 
Regarding claim 20, said electrical impulses are delivered transcutaneously to a muscle and/or a nerve (col. 5, lines 45-49 and Figs. 9 and 10 of Tippey).  Regarding claim 21, said muscle and/or said nerve comprise an ischiocavernosus muscle, a bulbospongiosus muscle, a neuromuscular junction of a nerve innervating the ischiocavernosus muscle, a neuromuscular junction of a nerve innervating the bulbospongiosus muscle, a motor branch of a pudendal nerve, a muscular branch of a perineal nerve, a bulbospongiosus muscle of the subject or any combination thereof (col. 5, lines 45-49 of Tippey).  
Regarding claim 22, said delivery comprises delivering said electrical impulses with an intensity sufficient to delay ejaculation in said subject as the electronic circuitry and power supply are configured to deliver said electrical impulses from said at least 
Regarding the limitation " to delay ejaculation in said subject during sexual intercourse," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, Tippey uses transcutaneous electrical stimulation of the perineal body (FIG. 10) to "re-establish neuronal motor and sensory control and to increase the population and fatigue resistance of the type I postural muscle fibres which are responsible for urethral and anal closure. Provision is also made within the preset parameters to strengthen the type II muscle fibres responsible for additional effort, support and reflex closure during physical stress conditions" (col. 5, lines 60-67); and is also disclosed for "treating unary incontinence" (col. 13, line 25). Therefore, the device of Tippey is considered to be capable of delaying premature ejaculation.
Regarding claim 23, said delivering comprises delivering said electrical impulses to a depth larger than 1 mm (dorsal and perineal branches of the pudendal nerve; col. 5, lines 45-67; affecting tissue/muscle in the urogenital region - col. 3, lines 10-21 of Tippey).  Regarding claim 24, said attaching comprises attaching said device to said skin surface of said perineum between a scrotum and an anus of said subject (col. 11, lines 63-67 and col. 5, lines 45-49 of Tippey).
Regarding claim 26, in regards to the limitation "configured to delay ejaculation," a recitation of the intended use of the claimed invention must result in a structural 
Additionally/alternatively, Lavoisier teaches a device and method for measuring and treating the rigidity and erection of a penis and arterial-venous flows (Title; Abstract), wherein the device transcutaneously delivers electrical impulses via electrodes (electrodes 56; Figs. 3-6; [0189] "electrode stimulation of the penis P through electrodes 22 positioned under reservoir 3 integral with cuff 12 or electrodes 56 positioned inside ring 50"); wherein the transcutaneously delivered electrical impulses are configured to induce a continuous contraction of the bulbocavernosus muscle of the subject ([0177]-[0184] describe use of electro stimulation to provide muscle contraction in the muscles of the penis of the patient) for treating erectile dysfunction and/or premature ejaculation (“for treating a patient with erectile dysfunction or premature ejaculation ...” in [0021]-[0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tippey and Bogie with 
Regarding claim 27, as discussed already with respect to claims 1, 11 and 12, Tippey in view of Laviosier and Bogie teaches a device shaped and sized to be attached to and conform to an anatomy of the perineum and scrotum. Additionally, the Examiner notes that Bogie teaches a skin-worn patch which is specifically flexible to be able to conform to curved skin surfaces. As such, in making the modified device of Tippey in view of Lavoisier and Bogie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the appropriate size and shape so that the device could be attached to the desired treatment site, i.e. between a left and right groin crease. Additionally, the Examiner also notes that, generally speaking, making changes to size/proportion or shape of physical components are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine experimentation (absent evidence of e.g. unexpected results or a change in function). See MPEP § 2144.04(IV).
Regarding claim 28, Tippey discloses a device, comprising: a skin patch comprising a body (Fig. 8), wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27); wherein said skin patch body comprises: an electrode suitable to transcutaneously deliver electrical impulses (col. 12, 
However, Tippey fails to disclose specifically two electrodes attached by the skin patch at tissue of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22 on a skin patch [0073] in order to place the electrodes at various regions of the penis [0173] .It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes on the skin patch since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a configuration for a similar application including the use of multiple electrodes to stimulate various areas of general area simultaneously was known ([0172] and [0173]).  

Regarding the limitation "to delay ejaculation in said subject during sexual intercourse," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, Tippey uses transcutaneous electrical stimulation of the perineal body (FIG. 10) to "re-establish 
Regarding claim 29, Tippey discloses a device, comprising: a skin patch comprising a body (Fig. 8), wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject (via an adhesive gel – col. 12, lines 59-65 and col 13, lines 15-20 and 25-27); wherein said skin patch body comprises: an electrode suitable to transcutaneously deliver electrical impulses (col. 12, lines 1-6 and 59-67- col. 13, lines 1-5 and col. 11, lines 63-67 and col. 5, lines 45-49); an electronic circuitry (col. 12, lines 65-67 – col. 13, lines 1-5 and Fig. 2) and power supply operationally connected to the electrode (col. 10, lines 30-33 and lines 48-64); wherein said electronic circuitry and power supply are configured to deliver said electrical impulses from said electrode to a tissue of said perineum (col. 10, lines 65-67 and col. 11, lines 12-19 and col. 13, lines 15-20), with an intensity, frequency, current, and/or pulse width suitable to affect a physiological ejaculatory process (col. 5, lines 45-67; affecting tissue/muscle in the urogenital region; pulse/frequencies which affect ejaculation: col. 3, lines 10-21); and wherein at least a section of said device is flexible, and wherein said device is shaped and sized to conform to an anatomy of said perineum (col. 13, lines 25-35 and col. 12, lines 59-63).  
two electrodes attached by the skin patch at tissue of said perineum, though Tippey shows the use of two electrodes in Fig. 9.  Lavoisier teaches a similar invention for stimulating urogenital muscles to treat a variety of urogenital conditions including the use of multiple electrodes 22 on a skin patch [0073] in order to place the electrodes at various regions of the penis [0173] .It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tippey to include two (or more) electrodes on the skin patch since it would amount to mere duplication of essential working parts of a device which involves only routine skill in the art and is not generally itself a patentable advance (see MPEP § 2144.04) and/or because Lavoisier teaches that a configuration for a similar application including the use of multiple electrodes to stimulate various areas of general area simultaneously was known ([0172] and [0173]).  
However, Tippey in view of Lavoisier fails to disclose wherein said skin patch is configured to attach said electrodes to said perineum.  Bogie et al. (hereinafter Bogie) discloses a flexible, integrated skin patch including electrodes on a lower layer and stimulation control circuitry and a battery on an upper layer (see Abstract and [0017]-[0020] and Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tippey and Lavoisier to provide an integrated, flexible patch which includes the electrodes, as taught by Bogie, as doing so would simplify and enhance the device by eliminating excess external wires, thereby enhancing the comfort of the wearer and reducing the complexity of using the device. Additionally, generally speaking, making physical components adjustable and/or integrated are the types of modifications that courts have 
Regarding claim 29, Tippey in view of Laviosier and Bogie teaches a device shaped and sized to be attached to and conform to an anatomy of the perineum and scrotum. Additionally, the Examiner notes that Bogie teaches a skin-worn patch which is specifically flexible to be able to conform to curved skin surfaces. As such, in making the modified device of Tippey in view of Lavoisier and Bogie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the appropriate size and shape so that the device could be attached to the desired treatment site, i.e. between a left and right groin crease. Additionally, the Examiner also notes that, generally speaking, making changes to size/proportion or shape of physical components are the types of modifications that courts have held normally require only ordinary skill in the art and hence are considered routine experimentation (absent evidence of e.g. unexpected results or a change in function). See MPEP § 2144.04(IV).
Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tippey et al. (U.S. Patent No. 5,562,717) in view of Lavoisier (U.S. Pub. No. 2013/0116742) and further in view of Bogie et al. (U.S. Pub. No. 2014/0324120) and Toth et al. (U.S. Pub. No. 2015/0335288).  Regarding claim 15, Tippey, Lavoisier and Bogie disclose the invention as claimed, see rejection supra; however the combination .  
Regarding claim 25, Tippey, Lavoisier and Bogie disclose the invention as claimed, see rejection supra; however the combination fails to disclose receiving a radio frequency signal by said device, and wherein said delivering comprises delivering said electrical impulses in response to said received radio frequency signal.  Toth et al. (hereinafter Toth) discloses system and methods for treating conditions of the perineal region via placement of an electrode skin patch ([0105] and [0435] Figs. 24a-c) to apply electrical stimulation [0079] on the skin of the patient adjacent the perineal region ([0555]-[0557]), wherein signals may be received to the device via radio frequency [0196] in order to minimize size and weight of the patch [0196].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize radio frequency signaling as taught by Toth, in a patch .  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tippey et al. (U.S. Patent No. 5,562,717) in view of Lavoisier (U.S. Pub. No. 2013/0116742) and further in view of Bogie et al. (U.S. Pub. No. 2014/0324120) and Caldarone (U.S. Pub. No. 2016/0015553).  It is noted that claim 31 will be construed to be dependent upon claim 19 for purposes of this rejection.  Regarding claim 31, Tippey, Lavoisier, and Bogie disclose the invention as claimed, see rejection supra; however the combination fails to disclose that the attaching of the device to the skin surface takes place up to 60 minutes prior to sexual activity.  Caldarone discloses a method for the treatment of erectile dysfunction (see Abstract), wherein a cuff is placed on the “affected limb” (penis - [0026] and [0029]) and a blood flow restriction conditioning event is performed within 10 minutes prior to intercourse to provide an erect penis [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach a device for stimulating the tissue/muscle of the urogenital area and penis as taught by Tippey, Lavoisier and Bogie, to a user within ten minutes prior to intercourse as suggested by Caldarone as Tippey, Lavoisier and Bogie necessitate methods/devices for stimulating the tissue/muscles of the penis and Caldarone discloses that placing such devices within 10 minutes prior to intercourse recognizes the need for methods which promote an erect penis within a relatively short time frame surrounding intercourse ([0030] of Caldarone).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-10, 12-14, 17, 18, 26, 28 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 15, 16 and 18-21 of U.S. Patent No. 10,773,072. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent disclose a device, comprising: a skin patch comprising a body, wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject; wherein said skin patch body comprises: at least two electrodes suitable to transcutaneously deliver electrical impulses; an electronic circuitry and power supply operationally connected to the at least two electrodes; wherein said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least two electrodes to a tissue of said perineum, with an intensity, frequency, current, and/or pulse width suitable to affect a physiological ejaculatory process; and wherein at least a section of said device is flexible, and wherein said device is shaped and sized to conform to an anatomy of said perineum, and wherein said skin patch is configured to attach said electronic circuitry and power supply to said perineum and a device, .

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 30, while the prior art teaches a device, comprising: a skin patch comprising a body, wherein said skin patch has a surface configured to attach said skin patch to a skin surface of a perineum of a subject; wherein said skin patch body comprises: at least two electrodes suitable to transcutaneously deliver electrical impulses; an electronic circuitry and power supply operationally connected to the at least two electrodes; wherein said electronic circuitry and power supply are configured to deliver said electrical impulses from said at least two electrodes to a tissue of said perineum, with an intensity, frequency, current, and/or pulse width suitable to affect a physiological ejaculatory process; wherein at least a section of said device is flexible, and wherein said device is shaped and sized to conform to an anatomy of said perineum, and wherein said skin patch is configured to attach said electronic circuitry and power supply to said perineum, the prior art of record does not teach or fairly suggest a device as claimed by Applicant, wherein said electronic circuitry and power supply are configured to deliver said electrical impulses between said at least two electrodes to said tissue of said perineum.

Response to Arguments
Applicant’s arguments filed 16 February 2022 with respect to the rejection of claims 7-9 under 35 U.S.C. 112(a) have been fully considered and persuasive in light of the amendments. 

Applicant’s arguments filed 16 February 2022 with respect to the rejection of claims 7-9, 27 and 29 under 35 U.S.C. 112(b) have been fully considered and persuasive in light of the amendments. 

Applicant’s arguments filed 16 February 2022 with respect to the rejection of claims 1-14, 16-24 and 26-29 under 35 U.S.C. 103 citing Tippey in view of Lavoisier and Bogie have been fully considered and are not persuasive.  Applicant contends that Tippey must have a controller connected to different types of electrodes at different locations of the body, via wires, because in all of the embodiments of Tippey, Tippey appears to use an indifferent electrode.  While it is not immediately clear what Applicant is arguing in this instance, it is noted that the claim does not specify the type of electrode to be used, rather that it satisfy the requirement of being a type utilized on skin/tissue.  With respect to an indifferent electrode, it is noted that the indifferent electrode of Tippey delivers electric stimulation (col. 13, lines 7-20 and claim 10).  Applicant further contends that one of ordinary skill in the art would not have motivation to increase the number of electrodes to two, in the perineum, because as shown in Fig. 10 of Tippey, a large electrode is utilized which covers the perineal region of a subject and further that increase the number of electrodes would increase the amount of 
 and power supply [0161].  Along the same lines, Applicant contends that a person of ordinary skill in the art would not have motivation to replace this design of Tippey that 
Regarding claim 18, Applicant contends that Tippey specifically describes treating urinary incontinence with a treatment length time of 2 hours and not a time period between 1 and 60 minutes as required by the claim.  However, this argument is not persuasive.  As cited by Applicant, col. 11, lines 30-40 of Tippey, the particular parameters are an example of how various smart cards may be marked/programmed (col. 11, lines 20-44 and lines 55-62).  Thus, Tippey recognizes the disclosed range at col. 1, lines 14-18 and likewise teaches that various parameters may be pre-programmed as outlined at (col. 11, lines 20-44) and not limited to two hours as argued by Applicant.  Applicant further contends that Boggie cannot have a battery with a power supply that allows delivery of impluses only for a time period between 1 and 60 minutes as it would prevent an efficient healing process by forcing replacement of the patch, however it is noted that the claim does not recite “a battery and power supply that allows delivery of impulses only for a time period between 1 and 60 minutes” as argued by Applicant, but that the energy in the power supply is sufficient to deliver the impulses for a time period between 1 and 60 minutes.  Moreover, Bogie also teaches that the battery itself is interchangeable ([0023] and [0027]) and can be replaced as needed [0030].  In view of the foregoing, the rejection of claims 1-14, 16-24 and 26-29 under 35 U.S.C. 103 citing Tippey in view of Lavoisier and Bogie has been maintained. 

Applicant’s arguments filed 16 February 2022 with respect to the rejection of claims 15 and 25 under 35 U.S.C. 103 citing Tippey in view of Lavoisier, Bogie and Toth have not been individually addressed, however will be considered as contingent upon those presented above.  

Applicant’s arguments filed 16 February 2022 with respect to the double patenting rejection of claims 1, 3-10, 12-14, 17, 18, 26, 28 and 29 have been fully considered and are maintained. Further, it is acknowledged that Applicant has requested to defer addressing such issues until indication of allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791